Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHANA MELIUS, 20 Civ. 5237 (E.R)
PLAINTIFF ANSWER TO PLAINTIFF'S
V. COMPLAINT

The New York City Council and

Council Member ANDY KING,

in his individual capacity.
DEFENDANTS

 

1. DENIES: any unlawful conduct based on 42 U, S.C., Section 1983.
Moreover, Defendant Denies Plaintiffs Complaint, that she was employed by
Council member King. Ms. Melius was employed by the New York City Council
and was assigned to work in Council member King's Office. Denies any unlawful
conduct based on the New York City Human Rights Law. Furthermore,
Defendant Kind Denies Plaintiff was not provided a Reasonable Accommodation
by the HR Department of the City Council., who was responsible for providing
accommodations.

2. Neither Admits nor Denies.

3. Denies: that at Plaintiff was a citizen of New Jersey at the time of the
alleged allegation.

4. Neither Admits nor Denies.

5. Admits that Plaintiff was employed by the New York City Council.

6. Denies: that Council Member King was Not Plaintiffs employer within the
meaning of the NYCHRL.

7. Denies.

8. Neither Admit or Denies, in that Defendant cannot adequately respond to
the allegation without more information.

9. Neither admits or denies.
Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 2 of 12

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Defendant King neither admits nor Denies the allegation inparagraph
10, as he is without knowledge to form a belief as to the truth of the
allegation in paragraph 10.

Defendant King neither admits nor Denies the allegation in
paragraph 11, as he is without knowledge to form a belief as to the
truth of the allegation in paragraph 11.

Plaintiff has to provide a specific date in order to admit ordeny.

Plaintiff has to provide a specific date nOrder to admit or deny, BUT
Defendant denies he ever told any staff member to be loyal while at
Any meetings at his home.

Defendant King neither admits nor Denies the allegation in
paragraph 14, as he is without knowledge to form a belief as to the
truth of the allegation in paragraph 14.

Neither Admits nor Denies.

Denied

Denied, when Plaintiff was hired, she was living within the confines
Of the Council Office, in the Bronx, and worked in the Bronx Office
Of Council Member King. Defendant has no knowledge of when
Plaintiff switched her address, and has no idea when she reported to
The New York Office located at 250 Broadway, while still

reporting in the Bronx. Defendant Admits that Plaintiff did work at
250 Broadway on occasion., as she did on Gun Hill Road.

Defendant King neither admits nor Denies the allegation inparagraph
18, as he is without knowledge to form a belief as to the truth of the
allegation in paragraph 18.

Defendant King neither admits nor Denies the allegation inparagraph
19, as he is without knowledge to form a belief as to the truth of the
allegation in paragraph 19.

Defendant King neither admits nor Denies the allegation inparagraph
20, as he is without knowledge to form a belief as to the truth of the

a
Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 3 of 12

21.

Zee

Ls

24.

pine

26.

28.

29.

30.

Sls

32.

33.

34.

35.

36.

allegation in paragraph 20.

Defendant King neither admits nor Denies the allegation inparagraph
21, as he is without knowledge to form a belief as to the truth of the
allegation in paragraph 21

Relevancy.

Neither Admit nor Deny

Relevancy, Defendant will move to strike (as Mr. Corny was plaintiffs
Supervisor and she has not added him as a party). This activity is not
Relevant to USC, Section 1983. and should be stricken.

Neither Admit nor Deny.

Denied.

Neither Admit or Deny, it is not relevant ant to any allegations against
Defendant King and it should be struck.

Neither admit nor deny.

Neither Admit nor Deny, as paragraph 30 does not form a basis fora
Response. It should be stricken

Neither Admit nor Deny, as paragraph 31 does not form a basis fora
Response. It should be stricken

Denied: Defendant ever told anyone that they could not leave
a meeting.

Denied

Defendant King neither admits nor denies the allegation in paragraph
34, as he is without knowledge to form a belief as to the truth of the
allegation in paragraph 34.

Denied.

Denied.
ot;

38.

39.

40.

4].

42.

46.

47.

48.

49,

50.

Sl.

52.

53.

54.

3S

Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 4 of 12

Defendant King neither admits nor denies the allegation inparagraph
37, as he is without knowledge to form a belief as to the truth of the
allegation in paragraph 37.

Denied

Denied

Denied

Denied. Plaintiff was told to seek as Reasonable Accommodations
from HR, which she did, and the accommodations were given to her.
Moreover over Ms. Hinds was the Chief of Staff, and these
interactions had nothing to do with Defendant King.

Denied * see attached as exhibit D-1.

Neither Admit nor Deny, in that defendant cannot form asufficient
basis to answer from the facts alleged in the complaint.

Denied

Denied.

Neither Admit nor Deny
Neither Admit nor Deny
Admit

Neither Admit nor Deny
Denied

Denied

Admit that Nicole Benjamin is a manager in the City Council's Human
Resources Department and gave Plaintiff a Reasonable
Accommodation as per her request.
Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 5 of 12

56.

57.

58.

59.

60.
61.
62,
63.

64.

65.
66.

67.
68.

69.
70.
71.
Fda

Denied

Neither Admit nor Deny. However, to the extent Plaintiff refused
to follow the Rules of the New York City Council's Human Rights
Department, regarding the Reasonable Accommodations decision
Defendant would Admit.

Admit

Neither Admit nor Deny, the provision is a self-serving conclusion and
has nothing to do with the Defendant.

Denied
Denied.

Denied: SEE Defendant’s (exhibit 1)

Denied: Plaintiff obtained a new Job withCongresswoman Yvette
Clark.
Neither admitted nor deny with regard to Plaintiff.

First Cause of Action

Neither Admits or Deny

Denies, in that Section 1983 does not have a Retaliation Aspect to it,
and it doesn't include a hostile work environment Claim as a part of
it's tenants.

 

Denies
Denies
Second Cause of Action
Neither Admits or Deny
Denied
Denied

Denied
73.

74.

75.

76.

l.

2.

4,

Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 6 of 12

Third Cause of Action

Neither Admit nor Deny

Denied, Plaintiff was given reasonable accommodations, which she
refused to utilize and assumed the risk when she refused to follow her
doctor's medication and did not utilize her leave.

Denied

Denied

DEFENSES
Defendant’s First Defense
Plaintiff has failed to Exhaust all Administrative Remedies

Allegation of Contributory Behavior by Plaintiff.

Plaintiff in her complaint alleged that she did not take her medicine as
prescribed by her doctor. Moreover, Plaintiff explained to defendant
King THAT SHE HAD never BEEN SUCCESSFUL WITH HER
IMPLANT PROCEDURES BEFORE WHEN SHE WASN'T

EVEN WORKING FOR Councilman King. Moreover, Plaintiff
acknowledged that she was in a later age bracket and she knew it was

not guaranteed especially if she did not follow proper procedures.

. Plaintiff would not be successful under a FRCP 12 (b)(6) Motion

(Failure to State a Claim upon which relief can be granted). Plaintiff's
Complaint does not meet the standard for a claim even looking atit

In the most favorable light, as she has failed to allege facts which
would support her claim.

Plaintiffs complaint should be dismissed because he is a natural person
and the entity City Council is the responsible party and is able to

provide full relief.
Case 1:20-cv-05237-ER Document12 Filed 09/18/20 Page 7 of 12

Wherefore Defendant Council Member Andy King asks this
Court to grant him the opportunity to file a Motion to Dismiss for Failure to State a
Claim upon which Relief can be granted or in the alternative proceed with said
matter and allow discovery to follow.

New York, NY
September 17, 2020

Mf Poe

“ Pani

= =
Pamela D. Hayes, Esq.,
Attorney for Defendant
Council Member Andy King
200 West 157 Street, #708
New York, NY 10019
212 6878724/ 917216-6873
pamhayes7777 @gmail.com
 
__ Case 1:20-cv-05237-ER Document 12 Filed 09/18/20 Page 9 of 12

Noy 7.
rs 75 * Lf
pa £e2 fy &
€

DOH Commissioner Dr.
Harold Zucker & Executive
Deputy one ssioner
osihaie ds Tower 18)

4/4 . ASSOC ciate
Commissioner & Regional

vaste
Mirector Celeste Jonnson -

90 Church St, 14th Fir NYC
Mort A Ws. Pleas i’ 33.3. if
the waiver.

lust some details
| Been trying IVF since 2013

Had 2 failed attempts paid
without insurance.

 
 

  

A

 

 
Page 10 of 12

 

a £ x P
Acre ‘tory ies a a “FP
i > i eae ow ee - >
2 Neti e = oe ok
ae a a

figit fer > » i + oe * ° me a te
7 eos J aia oe
q # 2 Ff e ” a a a
. we
> e§ 2» & ? a E
Z i oy y he i SE acing
# ¢ ca x : .
e i
& , i £ #
: f 4 Fé eo
a ¥ ’ Ff j

 

sinaeeianeran:
irae oP

p

 

 
Document 12 Filed 09/18/20 Page 11 of 12

“ore Af i a

   

     
     

   

a

 

 

 

 

 

a. ‘ i 4 ‘ sip sy eh ge nn Ler
en ¥ 7 io 2 ey ? * . j ’
(7000 morning OK. rrayers

%

At 250 received messa

WELIR Narwonorcl News

e

ge
&

 

2 O26: 8

 

 
  

 

 

Filed 09/18/20 Page 12 of 12

 

Case 1:20-cv-05237-ER Document 12

   

eS seers

Comr miss! loner & Regional
Director Celeste Johnson -

OC 2 Char ch St, 14th Fir NYC

— ;

2550

Morning... Please call about
the waiver.

uetes t some details

Been trying IVF since 2013
riad 2 failed attempts paid
without insurance.

| Now | have insurance and
the possibility of having 3 _

U

 

 

| OF SI urrogate before turning

| 46.

 

Please do not forget. ime is

of the essence.

     
